Title: To George Washington from Lieutenant Colonel Samuel Smith, 12 October 1777
From: Smith, Samuel
To: Washington, George



Sir
Fort Mifflin [Pa.] 12th Octr 1777

I wrote you this day giving an Accot of the Enemies having erected a Battery in the Rear of our Northwest Block House close to the Banks of the Meadow, in which we took 56: Soldiers & 2 Officers, An Officer with a party came down under the Sanction of the flag & took & kept possession of it. we have made two or three fruitless Attempts to Storm it, in the last of which we had Some few kill’d & wounded. they must have Suffer’d Considerably. however they still keep possession & will annoy us much from it & a Battery they have erected on the ferry Heights. 13 or 14 waggons & a large party Cross’d this Evening what their Intentions are I know not.
I mention’d & press’d your Excellys Orders about the Flag to the Commodore & he promis’d to perform it, but the Desertion became So general from the fleet that it was too great a Risk to effect it, I never knew anything of the practicability of laying the Meadows on the other Side Schuylkiln under water or I would have effected it, altho: in one Night they would fill up what we Should harrass our Small party in Cutting for two days. Col. Green has arriv’d & offers me all the Assistance in his power. I Have the Honor to be your Excellys Most Obedt Servt.
